Name: Commission Regulation (EEC) No 2735/86 of 3 September 1986 amending for the seventh time Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: plant product;  documentation
 Date Published: nan

 4. 9 . 86 Official Journal of the European Communities No L 252/ 13 COMMISSION REGULATION (EEC) No 2735/86 of 3 September 1986 amending for the seventh time Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community be placed in the second group 'bitter hops ; whereas this examination and use have shown that the variety 'fino Alsacia' has a predominant aromatic characteristic ; whereas this variety should accordingly be placed in the first group 'aromatic hops' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3800/85 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 1517/77 (3), as amended by Regulation (EEC) No 540/85 (4), divides these hop varieties into the groups 'aromatic hops', 'bitter hops' and 'others' according to commercial practice in the Community and world hop markets on the basis of the final uses of the hops in brewing and by reference to common characteristics, with particular emphasis on the content of bitter and aromatic substances ; Whereas in view of the accession of Spain, three varieties should be added to the list given in the Annex to Regula ­ tion (EEC) No 1517/77 ; Whereas examintion of the 'H-3 leones' and 'H-7 leones' varieties and the use to which they are put in brewing have shown that these varieties have a predominant bitter characteristic ; whereas these varieties should accordingly HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1986 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 175, 4 . 8 . 1971 , p. 1 . O OJ No L 367, 31 . 12 . 1985, p . 32 . O OJ No L 169, 7. 7. 1977, p. 13 . (4) OJ No L 62, 1 . 3 . 1985, p. 55 . No L 252/ 14 4. 9 . 86Official Journal of the European Communities ANNEX A. 1st Group : Aromatic hops B. 2nd Group : Bitter hops C. 3rd Group : Others Bramling Cross Challenger Fino Alsacia Fuggles Goldings Hallertauer HersbrÃ ¼cker Spat HÃ ¼ller Perle Brewers Gold Bullion H-3 Leones H-7 Leones Keyworth's Midseason Northdown Northern Brewer Target Yeoman Kent Omega Orion Record Triploid Viking Zenith Progress Saaz Saxon Spalter Star Strisselspalt Sunshine Tardif de Bourgogne Tettnanger Tutsham WGV